UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7161


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM R. ABBOTT, a/k/a Rusty Abbott, a/k/a panther_one@yahoo.com, a/k/a
bigruss912@hotmail.com,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:07-cr-00214-RGD-JEB-1)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William R. Abbott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William R. Abbott appeals the district court’s order denying his motion for

compassionate release.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Abbott,

No. 2:07-cr-00214-RGD-JEB-1 (E.D. Va. July 16, 2020). We deny Abbott’s motion to

expedite and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2